In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-827V
                                      Filed: July 7, 2016
                                        UNPUBLISHED

****************************
DAVID PONSNESS,                           *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Influenza;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”); Special
AND HUMAN SERVICES,                       *      Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 3, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that his January 11, 2013 influenza vaccination caused him to
suffer shoulder injuries. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On May 11, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration (“SIRVA”). On July
7, 2016, respondent filed a proffer on award of compensation (“Proffer”) indicating
petitioner should be awarded $75,000.00. Proffer at 1. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, David Ponsness. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
DAVID PONSNESS,                           )
                                          )
                  Petitioner,             )
                                          )                  No. 15-827V
v.                                        )                  Chief Special Master Dorsey
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $75,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General


1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                 1
                      RUPA BHATTACHARYYA
                      Director
                      Torts Branch, Civil Division

                      CATHARINE E. REEVES
                      Acting Deputy Director
                      Torts Branch, Civil Division

                      ALTHEA W. DAVIS
                      Senior Trial Counsel
                      Torts Branch, Civil Division


                      s/ Claudia B. Gangi
                      CLAUDIA B. GANGI
                      Senior Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington D.C. 20044-0146
                      Tel: (202) 616-4138



Dated: July 7, 2016




                         2